Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (1,395,960) in view of Fernberg (GB 1036728).  Regarding claim 1, Hill discloses a fastener construction comprising a stem portion (1) and a top portion (2). Note Figures 1-3 showing the top portion defining an uninterrupted convex upper surface.  The convex surface obviously defines a convex center point at an apex of the convex surface. The upper surface is not taught to comprise any adhesive material that would anchor a golf ball on thereon. Note Figure 1 showing the single sharp tip (3) that is capable of being inserted into the ground in a vertical manner aligned with gravity such that a golf ball may stably rest on the convex center point of the upper surface.  Note Figures 1, 5 and 6 showing the stem portion (1) with a uniform width that extends from the top portion to the pointed proximal end.  It is noted that Hill states that the corrugations (4) on the sides shown in Figures 1 and 2 can be omitted if desired.  See page 1, lines 77-81.  
Regarding the limitation for the upper surface to have front and back edges, it is noted that Hill shows a convex circular shape but he also states that the head may be of other shapes.  Note page 1, lines 83-100.  Fernberg reveals that it is known in the art of fasteners that the head of the fastener may comprise a circular, oval or rectangular shape.  Note page 2, lines 66 and 67 of Fernberg.  It would have been obvious to one of ordinary skill in the art to form the fastener head of Hill with a rectangular shape in order to provide an alternative shape that is equally well 
Regarding claim 2, the fastener of Hill is shown as a single integrated monolithic unit.
Regarding claim 3, note Figure 2 of Hill showing the stem portion (1) connects to the top portion (2).
Regarding claim 4, note Figure 2 of Hill showing an edge portion of the top portion arranged between the upper surface and a lower surface. Note the examiner’s notations identifying the structures.

    PNG
    media_image1.png
    316
    413
    media_image1.png
    Greyscale

The combination of Hill in view of Fernberg teaches a rectangular top portion having a length and width. The limitation for the length to be at least 1.5 times the width is obvious given the teachings of Fernberg and lacking a showing of criticality for this particular ratio by the demonstration of a new and unexpected result obtained therefrom. This modification is .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 12, 14-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,870,043 in view of Bouclin, Jr. (5,505,444).  Note the basis for the rejections set forth in the office action filed August 16, 2021 as ‘043 substantially defines the invention as claimed.  Regarding the amendments to claim 1, note claim 1 of ‘043 defining a proximal end that is pointed for insertion into the ground.  However, ‘043 lacks the teaching for the stem to be of a uniform width.  Bouclin, Jr. reveals that it is known in the art of golf tees having a convex head (note Figure 4) that it is conventionally known to provide the stem (28) with a uniform width from the top portion (24) to the proximal end (30).  Note Figures 1 and 3.  It would have been obvious to one of ordinary skill in the art to form the stem of ‘043 with a uniform width in order to provide a conventional appearance to the golf tee.  
Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive. It is noted that the applicant’s amendments further defining the pointed proximal .  
Regarding the obviousness-type double patenting rejection, it is noted that this rejection now includes the reference to Bouclin, Jr.  ‘043 teaches a single sharp tip for the proximal end of the tee (note claim 1). The combination of ‘043 in view of Bouclin, Jr. teaches a stem for the tee with a uniform width. 
Regarding the applicant’s request for indication of claim 15 as being allowable, it is noted that this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,870,043 in view of Bouclin, Jr. as set forth above and thus, claim 15 is not allowed.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN B WONG/            Primary Examiner, Art Unit 3711